Citation Nr: 1642268	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to service connection for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

4.  Entitlement to an effective date earlier than September 7, 2007, for the grant of entitlement to a separate service-connected evaluation of 10 percent for hypertension. 

5.  Entitlement to an effective date earlier than August 18, 2007, for the grant of entitlement to a separate service-connected evaluation of 10 percent for cataracts. 

6.  Entitlement to an effective date earlier than November 18, 2004, for the grant of total disability based on individual unemployability (TDIU). 

7.  Entitlement to an effective date earlier than November 18, 2004, for the grant of eligibility to Dependents' Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.R. Watkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, with service in the Republic of Vietnam from December 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

In August 2010 and October 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an earlier effective date for the award of TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 5, 2001, VA received the Veteran's original claim of entitlement to service connection for type II diabetes mellitus and entitlement to a TDIU.

2.  On May 6, 2003, the Veteran filed a "Notice of Disagreement" with the AOJs June 2002 denial of service connection for type II diabetes mellitus.  He also applied for service connection for complication of type II diabetes mellitus involving hypertension, numbness in his hands, legs, and feet, rash, impotence, and blurred vision. 

3.  In a rating decision dated December 2003, the AOJ granted service connection for diabetes mellitus and assigned an initial 20 percent rating effective November 13, 2002.

4.  By letter dated December 3, 2003, the Veteran was notified of the December 2003 decision and his appellate rights; the Veteran did not initiate an appeal with respect to the initial rating or effective date of award assigned for diabetes mellitus; however, a December 2003 VA examination report reflected diagnoses of diabetic neuropathy, erectile dysfunction and bilateral cataracts which constituted new and material evidence with respect to the initial rating assigned for diabetes mellitus.  

5.  In an April 2004 rating decision, the AOJ granted service connection for peripheral neuropathy of the lower extremities, and assigned separate 10 percent ratings effective May 6, 2003; granted service connection for bilateral cataracts and incorporated it into the Veteran's award for type II diabetes mellitus; granted service connection for erectile dysfunction effective May 6, 2003; and denied a TDIU.

6.  In a July 2004 rating decision, the AOJ granted service connection for hypertension effective November 13, 2002 and incorporated it into the Veteran's award for type II diabetes mellitus.

7.  In an October 2007 rating decision, the AOJ granted service connection for left and right upper extremity neuropathy, and assigned separate 10 percent evaluations effective September 13, 2007.  The AOJ also granted "service connection" for hypertension and bilateral cataracts with a separate 10 percent rating assigned September 13, 2007, and granted TDIU and SMC based on loss of use of a creative organ effective September 13, 2007.

8.  In December 2007, the Veteran filed an NOD with the effective dates assigned in the October 2007 rating decision.  

9.  By decision dated September 2012, the AOJ granted effective dates of May 6, 2003, for right upper extremity neuropathy, left upper extremity neuropathy, and SMC based on the loss of a creative organ.  The AOJ also granted an effective date of August 18, 2007, for the 10 percent grant for cataracts, and September 7, 2007, for the 10 percent grant for hypertension.

10.  The Veteran's peripheral neuropathy of the upper extremities and erectile dysfunction existed at the time of claim on November 13, 2002.

11.  Since November 13, 2002, the Veteran's hypertension more nearly approximated the criteria for a compensable rating.

12.  Prior to September 7, 2007, the lay and medical evidence did not show that the Veteran's bilateral cataracts resulted in compensable loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of November 13, 2002, for the grant of entitlement to service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§°3.157, 3.159, 3.340, 3.341, 3.400 (2016).

2.  The criteria for an earlier effective date of November 13, 2002, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§°3.157, 3.159, 3.340, 3.341, 3.400 (2016).

3.  The criteria for an earlier effective date of November 13, 2002, for the grant of entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).

4.  The criteria for entitlement to an effective date of November 13, 2002 for the award of a 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38°C.F.R. §§°3.157, 3.159, 3.340, 3.341, 3.400, 4.104, Diagnostic Code (DC) 7101 (2016).

5.  The criteria for entitlement to an effective date earlier than August 18, 2007, for the grant of entitlement to a separate service-connected evaluation of 10 percent for cataracts have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§°3.157, 3.159, 3.340, 3.341, 3.400, 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

The appeal for arises from a disagreement with the initial effective dates and initial ratings assigned.  Courts have held that once a claim is granted it is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of his claims.  38°U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  Moreover, the facts in this case are not in dispute, and the assignments of effective dates in this case are based on legal entitlement under the law.  No additional assistance would provide a more favorable outcome in this case.  

In August 2010 and October 2013, the Board remanded the appeal so the AOJ could issue Supplemental Statements of the Case (SSOCs).  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  General due process considerations also have been complied with by VA.  See 38 C.F.R. § 3.103.  Thus, the Board may proceed without prejudice to the Veteran.

II.  Procedural and Factual Summary

On October 5, 2001, VA received the Veteran's original claim of entitlement to service connection for type II diabetes mellitus.  

In January 2002, the Veteran filed an application for TDIU (VA Form 8940 (Veterans Application for Compensation Based on Unemployability)).  

In pertinent part, a June 2002 AOJ rating decision denied service connection for type II diabetes mellitus.  By letter dated July 2, 2002, the Veteran was notified of the June 2002 decision and his appellate rights.

On May 6, 2003, the Veteran filed a "Notice of Disagreement" with the AOJs denial of service connection for type II diabetes mellitus.  He also applied for service connection for complications of type II diabetes mellitus involving hypertension, numbness in his hands, legs, and feet, rash, impotence, and blurred vision. 

In a rating decision dated December 2003, the AOJ granted service connection for diabetes mellitus and assigned an initial 20 percent rating effective November 13, 2002.  In so doing, the AOJ acknowledged receipt of the May 2003 NOD to the original denial of service connection for diabetes mellitus.  The AOJ assigned an effective date of November 13, 2002 based upon a finding of the date the disability first arose (rather than date of claim).  The AOJ also deferred adjudication of the service connection claims for hypertension, peripheral neuropathy, erectile dysfunction and blurred vision pending additional development.

By letter dated December 3, 2003, the Veteran was notified of the December 2003 decision and his appellate rights.

Also in December 2003, the Veteran submitted a statement asking for a status update regarding the adjudication of his claim for a TDIU.

In an April 2004 rating decision the AOJ granted service connection for peripheral neuropathy of the lower extremities, and assigned separate 10 percent ratings effective May 6, 2003; granted service connection for bilateral cataracts and incorporated it into the Veteran's award for type II diabetes mellitus; granted service connection for erectile dysfunction effective May 6, 2003; and denied entitlement to TDIU.

In July 2004, the Veteran submitted an NOD with the April 2004 rating decision as it pertained to the denial of TDIU.

In a July 2004 rating decision, the AOJ granted service connection for hypertension effective November 13, 2002 and incorporated it into the Veteran's award for type II diabetes mellitus.  The AOJ also denied service connection claims for disability of the upper extremities, chronic right eye infection, heart disease, chronic fatigue and skin rashes.

In November 2006, the Board remanded the Veteran's appeal for service connection for PTSD and entitlement to TDIU.

In an October 2007 rating decision, the AOJ granted service connection for left and right upper extremity neuropathy and assigned separate 10 percent evaluations effective September 13, 2007.  The AOJ also granted "service connection" for hypertension and bilateral cataracts and assigned separate 10 percent ratings effective September 13, 2007.  Furthermore, the AOJ granted TDIU and SMC based on loss of use of a creative organ effective September 13, 2007.

In December 2007, the Veteran filed an NOD with the effective dates assigned in the October 2007 rating decision.  In so doing, he acknowledged an award of service connection for diabetes mellitus effective November 13, 2002, and argued entitlement to an earlier effective date for complications of diabetes mellitus based upon a perceived delay in developing and adjudicating these claims.  He requested 4 years' worth of retroactive benefits.

In August 2010, the Board remanded the appeal for the issuance of an SOC regarding the issues on appeal.

In pertinent part, a September 2012 AOJ decision granted effective dates of May 6, 2003, for right upper extremity neuropathy, left upper extremity neuropathy, and SMC based on the loss of a creative organ.  The AOJ also granted an effective date of August 18, 2007, for the 10 percent grant for cataracts, and September 7, 2007, for the 10 percent grant for hypertension.

In October 2012, the AOJ granted effective dates of November 18, 2004, for TDIU and DEA.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. §°5110; 38 C.F.R. § 3.400.  

Pertinent to the appeal period in question, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38°C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Based upon the above, the record does not contain a dispute that the Veteran filed his original application for service connection for diabetes mellitus on October 5, 2001.  There is no prior informal or formal written communication received by VA reflecting any intent to file a service connection claim for diabetes mellitus and its residuals, or independent claims of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, erectile dysfunction, or hypertension. 

The Board observes that any references to diabetes mellitus and its complications in the VA clinic records prior to October 5, 2001 could not support an earlier effective date of award under 38 C.F.R. § 3.157 (b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  Similarly, any private treatment records showing treatment for diabetes mellitus and its complications, in and of themselves, is insufficient to establish an informal application for service connection.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

The Board further observes that, with respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 115 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders. A Nehmer class member is defined as a Veteran who has a covered herbicide disease [here, diabetes mellitus, type II].  38 C.F.R. § 3.816 (b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and [the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816 (c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA [on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).

Here, the Veteran does not come within the Nehmer exceptions for an effective date of award as he had never filed a service connection claim for diabetes mellitus and its complications, or independent claims of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, erectile dysfunction, or hypertension, prior to October 5, 2001.  As such, these claims were not previously denied by VA and the Nehmer exceptions do not apply.

More importantly, the AOJ's December 2003 rating decision which awarded service connection for diabetes mellitus assigned an effective date of November 13, 2002 for the service connection award.  The Veteran did not appeal that determination and, thus, the effective date of November 13, 2002 for the award of service connection for diabetes mellitus is final.  Thus, an effective date earlier than November 13, 2002 for the awards of service connection for the diabetes mellitus and its complications of (including peripheral neuropathy, bilateral cataracts, erectile dysfunction and hypertension) cannot be earlier than November 13, 2002 (unless by a basis other than a complication of diabetes mellitus which is not claimed). 

However, within one year of the November 13, 2002 award of service connection for diabetes mellitus, the Veteran filed a written statement on May 6, 2003 reporting diabetes complications of hypertension, numbness in his hands, legs, and feet, rash, impotence, and blurred vision. 

By letter dated December 3, 2003, the Veteran was notified of the December 2003 decision and his appellate rights; the Veteran did not initiate an appeal with respect to the initial rating or effective date of award assigned.  However, December 2003 VA examination reports reflected diagnoses of diabetic neuropathy, erectile dysfunction and bilateral cataracts which constituted new and material evidence with respect to the initial rating assigned for diabetes mellitus.  See 38 C.F.R. § 3.156(b); 38 C.F.R. § 4.119, DC 7913 (instructing to rate diabetes mellitus and noncompensable complications under the criteria for DC 7913, but to separately rate compensable complications).  Thus, the Board finds that the Veteran is eligible for consideration of compensable ratings peripheral neuropathy of the upper extremities and cataracts, as well as entitlement to SMC, as early as November 13, 2002.  The AOJ has already assigned an effective date of November 13, 2002 for the award of service connection for hypertension.

A.  Neuropathy of the upper extremities

The Veteran first reported neuropathy of both upper extremities in a May 2003 statement.  The Veteran reports that his neuropathy existed in 2002.  At a December 2003 VA examination, the Veteran endorsed a history of peripheral neuropathy of the upper extremities, and the examiner confirmed a diagnosis of diabetic neuropathy.  Thus, the lay and medical evidence establishes the existence of peripheral neuropathy of the upper extremities effective to the date of award of service connection for diabetes mellitus - November 13, 2002.

As discussed above, the award of service connection for peripheral neuropathy of the upper extremities as a complication of diabetes mellitus cannot be earlier than November 13, 2002 - which is the effective date of award for diabetes mellitus (unless by a basis other than a complication of diabetes mellitus which is not claimed).  The Board further notes that the Veteran did not appeal the initial ratings assigned.  Thus, an effective date of November 13, 2002 for the award of service connection for peripheral neuropathy is granted.

B.  SMC

The Veteran first reported impotence in a May 2003 statement.  At a December 2003 VA examination, the Veteran endorsed a history of erectile dysfunction which existed for many years prior, and the examiner confirmed a diagnosis of erectile dysfunction as a complication of diabetes.  Thus, the lay and medical evidence establishes the existence of erectile dysfunction effective to the date of award of service connection for diabetes mellitus - November 13, 2002.

As discussed above, the award of service connection for erectile dysfunction as a complication of diabetes mellitus cannot be earlier than November 13, 2002 - which is the effective date of award for diabetes mellitus (unless by a basis other than a complication of diabetes mellitus which is not claimed).  Thus, an effective date of November 13, 2002 for the award of SMC benefits due to loss of a creative organ is granted.

C.  Hypertension 

The Veteran first reported hypertension in a May 2003 statement.  At a December 2003 VA examination, the Veteran endorsed a history of hypertension which existed for many years prior, and the examiner confirmed a diagnosis of hypertension as a complication of diabetes.  Thus, the lay and medical evidence establishes the existence of hypertension effective to the date of award of service connection for diabetes mellitus - November 13, 2002, which is the effective date for the award of service connection by the AOJ.

The Veteran has appealed his entitlement to a separate compensable rating for hypertension extending to November 13, 2002.  DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic Code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38°C.F.R. § 4.104.  

November 2000 VA treatment records show blood pressures of 120/78 and 130/78.  September 2001 VA treatment notes show blood pressure readings of 132/88 and 144/84.  January 2002 VA treatment records document a reading of 146/87.  January 2003 VA treatment records show a blood pressure reading of 177/94.  March 2003 and August 2003 VA treatment notes reflect blood pressure readings of 135/68 and 123/68.  The December 2003 VA examiner indicated that the Veteran had been diagnosed with hypertension in 1999.  His blood pressure was under good control with medication.  Upon examination, his blood pressure reading was 150/85.  At a June 2004 VA Comprehensive Eye examination, his blood pressure reading was 174/85.  Upon examination in September 2007, the Veteran had blood pressure readings of 112/75, 131/75, and 136/56.  The Veteran indicated that he had taken his blood pressure medication prior to his examination.

In an October 2007 AOJ rating decision, the AOJ assigned an effective date of September 13, 2007 for a 10 percent rating for hypertension based on the premise as "the date of the VA examination that determined the disability was severe enough to warrant a compensable evaluation."  Notably, the blood pressure readings at the September 2007 examination did not meet the criteria for a compensable rating under DC 7101.

In an SOC dated September 2012, the AOJ explained that a 10 percent rating was assigned based upon application of the approximating provisions of 38 C.F.R. § 4.7 which "better reflected the severity of your disability at that time."

Here, the Veteran has never directly met the criteria for a compensable rating for hypertension under DC 7101 for any time since his service connection award, but the AOJ has applied the approximating principles of 38 C.F.R. § 4.7 to determine that the criteria for a 10 percent rating had been met as of a VA examination dated September 7, 2007.  Given that the Veteran had higher blood pressure readings prior to the September 2007 VA examination, the Board can find no rational basis to determine that hypertension increased in severity as of the September 2007 examination.  Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that the AOJs reasoning for assigning a 10 percent rating effective September 7, 2007 should be applied to the time period extending to November 13, 2002.  Thus, a 10 percent rating is awarded for the entire appeal period.

To the extent that a higher rating could be construed as being on appeal, there is no lay or medical evidence of hypertensive vascular disease manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  There is no claim of hypertensive heart disease.  Thus, a rating greater than 20 percent is not warranted for any time during the appeal period.

In so holding, the Board observes that the Veteran has not reported blood pressure readings meeting the criteria for a 20 percent rating.  Additionally, he has not specifically reported any symptoms, complications or functional impairments due to hypertension which are not contemplated in the assigned 10 percent rating.  Thus, consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not implicated.  To the extent he argues his hypertension is more severe, the Board places greater probative weight on the objectively measured blood pressure readings which are more accurate than any lay perceptions of disability.

D.  Cataracts

That Veteran avers that he is entitled to an effective date earlier than August 18, 2007, for the grant of entitlement to a separate service-connected evaluation of 10 percent for cataracts.  In May 2003, the Veteran filed an NOD with the June 2002 rating decision describing blurred vision.

The Veteran's bilateral cataracts were rated under the prior DCs 6028-6078.  During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 -66554 (November 10, 2008).  Thus the former DCs 6028-6078 are applicable in the instant case.  The former DC 6028 addressed pre-operative senile and other cataracts which was rated on impairment of vision.  A 10 percent rating was warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).  See 38 C.F.R. § 38 C.F.R. § 4.84a, DCs 6028, 6078 (prior to December 10, 2008).  As to visual acuity, the best distance vision after the best correction by glasses will be the basis for rating.  38 C.F.R. § 4.75 (prior to December 2008).

VA treatment records dated in October 2002 indicate that the Veteran wore glasses for reading.  His uncorrected right eye vision was 20/25-3 and his uncorrected left eye vision 20/30-2.  With refraction, the Veteran's right eye vision was not changed, but his left eye vision was 20/20-3.

March 2003 VA treatment notes report early cataracts and some macular changes.  In April 2003, the Veteran underwent an eye examination at a VA Medical Center.  He was identified as a glaucoma suspect in each eye.  The changes in his visual field were likely due to glaucoma.  There was superior temporal quadrant defect.  The Veteran's right eye vision was 20/25-1 and his left eye vision was 20/20-3.

In December 2003, the Veteran was afforded a VA examination to determine the severity of his eye disability.  The Veteran's uncorrected right vision at distance was 20/60, pin-holing to 20/50, and 20/400 at near.  Right eye corrected vision was 20/30 at distance and 20/40 near.  His uncorrected left eye vision at distance was 20/50, pin-hole showed no improvement, and 20/400 at near.  Left eye corrected vision was 20/25 at distance and 20/40 at near.

In June 2004, the Veteran was afforded a VA eye examination.  The Veteran stated that he had been provided glasses, but did not use them.  His reported that his last doctor found 20/20 vision in both eyes.  He reported blurring which was worse at near.  The Veteran's uncorrected right vision was 20/50 in each eye.  During manifest refraction, the Veteran's right eye vision was 20/40 and his left eye was 20/30.  There was no history of cataract surgery.

Based upon the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran met the 10 percent criteria prior to August 18, 2007.  The VA examination and treatment records show that, prior to August 18, 2007, the Veteran had right eye correctable vision of 20/30 at distance and 20/40 near, and left eye corrected vision of 20/25 at distance and 20/40 at near in 2003 as well as right eye vision of 20/40 and left eye vision of 20/30 in 2004.  These findings do not meet or more nearly approximate the criteria for a compensable rating.
 
In so holding, the Board observes that the Veteran was awarded a 10 percent rating for bilateral cataracts effective to the date of VA examination on August 17, 2007.  Overall, the Veteran's report of decreased visual acuity since November 2002 is credible and consistent with the medical evidence.  However, the Board cannot factually ascertain from the lay and medical evidence that the findings from the August 17, 2007 VA examination were present at a specific prior date.  The Board further finds that the specific and objective measurements of visual acuity by VA optometrists hold greater probative weight than the Veteran's descriptions of decreased visual acuity.  Additionally, the Veteran's descriptions of blurred vision and resultant functional limitations are contemplated by the schedular criteria for evaluating vision loss and consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not implicated.  

ORDER

An earlier effective date of November 13, 2002, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

An earlier effective date of November 13, 2002, for the grant of entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

An earlier effective date of November 13, 2002, for the grant of entitlement to SMC based on loss of use of a creative organ is granted.

An effective date of November 13, 2002 for the grant of entitlement to a separate service-connected evaluation of 10 percent for hypertension is granted.

An effective date earlier than August 18, 2007, for the grant of entitlement to a separate service-connected evaluation of 10 percent for cataracts is denied.


REMAND

As addressed above, the Board has awarded earlier effective dates for the award of service connection for peripheral neuropathy of the upper extremities and the award of entitlement to SMC for loss of use of a creative organ.  The Board further awarded a 10 percent rating for hypertension effective to November 13, 2002.  These appellate actions could potentially affect the Veteran's entitlement to TDIU and DEA benefits prior to November 18, 1994.  Thus, the issues of entitlement to effective dates earlier than November 18, 1994 for the awards of TDIU and DEA benefits are remanded for readjudication.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to effective dates earlier than November 18, 1994 for the awards of TDIU and DEA.  In so doing, the AOJ is reminded of the provisions of 38 C.F.R. § 4.16(a) as it pertains to combining disabilities of the extremities and disabilities arising out of a common etiology.  If the full benefit sought on appeal is not granted, furnish the Veteran and his representative an SSOC and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


